DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 3, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable base claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of election of species between groups I to IV , as set forth in the Office action mailed on 01/21/2021, is hereby withdrawn and claim 3 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 are allowed in lieu of cited prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 6 and 9 identify the uniquely distinct features of “wherein, in a case where the ink setting is changed by a user so that a third color ink different from the first color ink is ejected by the first print head, the table data is rewritten so that the first address is associated with third ink information indicating the third color ink, whereby third print data for the third color ink is transmitted to the first address based on the rewritten table data” (claim 1). Claims 6 and 9 are related apparatus and method claims, respectively and recite similar features as claim 1.
The closest cited prior arts, Saruta, US 2002/0180851 and Uemura, US 2004/0067085 and newly found related arts, Kato, US 2010/0214606 and Inada et al., US 8,587,804 teach printing apparatus having a plurality of print heads including a first print head and a second print head, the first print head and the second print head being arranged so that the first print head performs ejecting before the second print head; a data buffer configured to store print data, and having different channel buffers for different print heads but fail to explicitly teach the above underlined features of the independent claims, where third print color ink is ejected by the same first print head and the associated table data with addresses is rewritten.
Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1, 6 and 9 obvious.

It follows that claims 2-5, 7-8 and 10 are then inherently allowable for depending on allowable base claims 1, 6 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672